         Case 1:19-cv-11484-FDS Document 47 Filed 03/13/20 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
KENNETH HAWKES and ZOE GREENE,            )
                                          )
            Plaintiffs,                   )
                                          )                  Civil Action No.
            v.                            )                  19-11484-FDS
                                          )
BSI FINANCIAL, INC.,                      )
                                          )
            Defendant.                    )
__________________________________________)


     MEMORANDUM AND ORDER ON MOTION FOR SUMMARY JUDGMENT

SAYLOR, C.J.

       This is an action arising out of a mortgage foreclosure. In 2003, plaintiffs Kenneth

Hawkes and Zoe Greene executed a mortgage loan on their property. They later defaulted on

that loan. In June 2019, the servicer for their mortgage, defendant BSI Financial, held a

foreclosure auction on the mortgaged property. Plaintiffs allege that they were given no notice

of the foreclosure in violation of three Massachusetts statutes. The complaint raises five counts

arising out of the alleged notice defects, seeking damages and injunctive relief.

       After removing the case to this Court, defendant has moved for summary judgment on all

counts. For the reasons set forth below, the motion for summary judgment will be granted.

I.     Background

       The following facts are as set forth in the record and are undisputed except as noted.

       On October 28, 2003, plaintiffs Kenneth Hawkes and Zoe Greene executed an adjustable-

rate note in the principal amount of $199,900 with Cambridge Mortgage Group, Inc. (Cantu Aff.
          Case 1:19-cv-11484-FDS Document 47 Filed 03/13/20 Page 2 of 12



¶ 3 & Ex. A).1 As security for the loan, plaintiffs granted Mortgage Electronic Registration

Systems, Inc. (“MERS”), as nominee for Cambridge Mortgage Group, Inc., a mortgage on real

property located at 12 Suffolk Court in Lynn, Massachusetts. (Cantu Aff. ¶ 4 & Ex. B).

        On March 27, 2013, MERS assigned the mortgage to Nationstar Mortgage, LLC. (Cantu

Aff. ¶ 5 & Ex. C). Ultimately, the mortgage was assigned to U.S. Bank Trust National

Association, as Trustee for Igloo Series III Trust. (Cantu Aff. ¶ 6-8). BSI Financial Services,

Inc. was the servicer for the loan on behalf of U.S. Bank Trust. (Marinsoci Aff. ¶ 3).

        At some point between 2015 and 2018, plaintiffs fell behind on their monthly payments

under the loan agreement. Plaintiffs claim that this occurred “[i]n or around 2018,” (Sec.

Amend. Compl. ¶ 5). However, defendant submitted a letter, dated April 27, 2017, indicating

that plaintiffs had failed to make loan payments dating back to October 1, 2015. (Cantu Aff. Ex.

F).2

        On June 26, 2019, a foreclosure sale was held for the mortgaged property. (Marinsoci

Aff. Ex. A, 2-4). Plaintiffs allege they first learned of the foreclosure auction that same day,

when an attorney for the auction firm came to their door. (Sec. Amend. Compl. ¶ 10).

        Plaintiffs allege that BSI did not send three separate notices required by Massachusetts

law: the Notice of Mortgagee Sale (as required by Mass. Gen. Laws ch. 244 § 14), the Notice of

the Right to Cure (as required by Mass. Gen. Laws ch. 244 § 35A), and the Notice of the Right to

Modification (as required by Mass. Gen. Laws ch. 244 § 35B). (Sec. Amend. Compl. ¶¶ 17-20).

        BSI contends that it sent all three required notices in compliance with the Massachusetts



         1
           The Second Amended Complaint alleges that the “mortgage loan” was in the amount of $238,000. (Sec.
Amend. Compl. ¶ 4). This statement appears to be contradicted by the evidence, but in any event it is immaterial to
the issues here.
         2
           That document was also attached to the Second Amended Complaint, but plaintiffs have not attempted to
reconcile the disparity.

                                                         2
             Case 1:19-cv-11484-FDS Document 47 Filed 03/13/20 Page 3 of 12



statutes. (See Cantu Aff. ¶¶ 8-11 & Exs. F, G, H, I; Marinosci Aff. ¶¶ 4-5 & Exs. A, B).

         On June 27, 2019, plaintiffs filed an action in Essex Superior Court to quiet title. (Not. of

Removal, Ex. 1). On July 8, 2019, BSI removed that suit to this Court. (Id.)

         Plaintiffs have since amended their original complaint. Their most recent complaint, the

Second Amended Complaint, raises claims under Mass. Gen. Laws ch. 244, § 14 (Count 1),

Mass. Gen. Laws ch. 244, § 35A (Count 2), Mass. Gen. Laws ch. 244, § 35B (Count 3), Mass.

Gen. Laws ch. 183, §21 (Count 4), and Mass. Gen. Laws ch. 93A, § 9 (Count 5). They seek both

money damages and to have the foreclosure sale rescinded.

         Defendant, having yet to file an answer, has moved for summary judgment.3

II.      Legal Standard

         The role of summary judgment is to “pierce the pleadings and to assess the proof in order

to see whether there is a genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d 816, 822

(1st Cir. 1991) (internal quotation marks omitted). Summary judgment is appropriate when the

moving party shows that “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Essentially, Rule 56[] mandates

the entry of summary judgment ‘against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.’” Coll v. PB Diagnostic Sys., 50 F.3d 1115, 1121 (1st Cir.

1995) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). In making that

determination, the court must view “the record in the light most favorable to the nonmovant,


         3
          Although unusual, a defendant is allowed to file a motion for summary judgment prior to filing an answer.
Rule 56 states that absent a local rule or court order otherwise, “a party may file a motion for summary judgment at
any time until 30 days after the close of all discovery.” Fed. R. Civ. P. 56(b) (emphasis added). Courts and treatises
considering the rule have concluded that filing a summary judgment motion prior to answering the complaint
conforms with Rule 56(b). See, e.g., Jones v. U.S. Dept. of Justice, 601 F. Supp. 2d 297, 302 (D.D.C. 2009); 10A
CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FED. PRACTICE AND PROC. § 2718 (4th ed. 2019).

                                                          3
         Case 1:19-cv-11484-FDS Document 47 Filed 03/13/20 Page 4 of 12



drawing reasonable inferences in his favor.” Noonan v. Staples, Inc., 556 F.3d 20, 25 (1st Cir.

2009). As for what constitutes that record, “[c]ourts and parties have great flexibility with regard

to evidence that may be used on a Rule 56 proceeding, and as Rule 56(c) makes clear, in

deciding summary judgment motions courts may consider any material that would be admissible

or usable at trial . . . .” Asociacion De Periodistas De Puerto Rico v. Mueller, 680 F.3d 70, 78

(1st Cir. 2012) (internal quotations omitted). When “a properly supported motion for summary

judgment is made, the adverse party must set forth specific facts showing that there is a genuine

issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (internal quotations

omitted). The non-moving party may not simply “rest upon mere allegation or denials of his

pleading,” but instead must “present affirmative evidence.” Id. at 256–57.

III.   Analysis

       BSI has filed for summary judgment on all five counts. In substance, it contends that the

alleged violations of Massachusetts law underlying all of plaintiffs’ claims are factually untrue.

The inquiry, then, is whether there is a genuine dispute of fact as to whether BSI complied with

the foreclosure notice provisions of Mass. Gen. Laws ch. 244, §§ 14, 35A, and 35B.

       A.      Mass. Gen. Laws ch. 244, § 14 Notice

       The first dispute concerns the notice required by Mass. Gen. Laws ch. 244, § 14. That

statute, in relevant part, provides that a foreclosure sale is permissible only if

       notice of the sale has been sent by registered mail to the owner or owners of
       record of the equity of redemption as of 30 days prior to the date of sale, said
       notice to be mailed by registered mail at least 14 days prior to the date of
       sale . . . to the last address of the owner or owners of the equity of redemption
       appearing on the records of the holder of the mortgage.

Id. There is no dispute that the appropriate address for such a mailing was 12 Suffolk Court in

Lynn, the property in question. (See Marinosci Aff. ¶ 6; Sec. Amend. Compl. ¶ 1).



                                                   4
          Case 1:19-cv-11484-FDS Document 47 Filed 03/13/20 Page 5 of 12



        It is well-settled that the notice of sale letter required by ch. 244, § 14 need only be sent,

and that a mortgagor’s actual receipt of the letter is not required. See Mass. Gen. Laws ch. 244,

§ 14 (“[N]otice of the sale [must have] been sent by registered mail . . . .”) (emphasis added);

Hull v. Attleboro Savings Bank, 33 Mass. App. Ct. 18, 24-5 (1992) (“The fourteen-day registered

mail notice requirement is satisfied by mailing and nonreceipt is irrelevant.”).

        BSI contends that it sent the required notice. Chad Morrone, the managing attorney for

Marinosci Law Group, PC, submitted an affidavit stating that his firm mailed out the notice by

certified and regular mail on May 31, 2019. (Marinosci Aff. ¶ 4). He further attested that a true

and accurate copy of this letter was attached to his affidavit. (Id. ¶ 4 & Ex. A). An exhibit to his

affidavit provided a U.S. Postal Service tracking number for the notice. (Marinosci Aff. ¶ 5 &

Exs. A, B).

         In response, plaintiffs have submitted what appears to be a screenshot of a USPS

tracking number search conducted through Google.com. (Pl. Ex. A).4 The screenshot appears to

reflect a search of the relevant tracking number and displays a result of “package returned to

sender.” (Id.).

        Plaintiffs’ evidence is inadequate to defeat summary judgment as to the claim of failure

to provide notice under § 14. First, a stand-alone screenshot of an Internet search,

unaccompanied by even a bare-bones authenticating affidavit, is not admissible and may not be

considered on summary judgment. See Carmon v. Toledo, 215 F.3d 124, 131-2 (1st Cir. 2000)

(refusing to consider documents on summary judgment when submitted without any

authenticating affidavit); Stewart v. Wachowski, 574 F. Supp. 2d 1074, 1091 (C.D. Cal. 2005)




        4
          Plaintiffs’ exhibits are all attached to the Second Amended Complaint, and their opposition to defendant’s
motion refers to those documents.

                                                         5
         Case 1:19-cv-11484-FDS Document 47 Filed 03/13/20 Page 6 of 12



(finding that evidence in the form of unauthenticated “web page documents” could not be

considered on summary judgment motion). The screenshot here is not from an official

government website, and therefore it is not self-authenticating under Fed. R. Evid. 902(5).

       In any event, even assuming the admissibility of the document, it falls well short of

creating a genuine dispute of fact as to whether the required statutory notice was sent. At most,

the screenshot shows that the package associated with the postal tracking number was returned to

the sender. (Pl. Ex. A). But BSI’s exhibit establishes the exact same fact: that the package was

mailed and ultimately returned to the original sender. (Marinosci Aff. Ex. B).

       But the fact that the notice was returned to sender is not the critical inquiry. Again, the

notice requirements of the statute are “satisfied by mailing and nonreceipt is irrelevant.” Hull,

33 Mass. App. Ct. at 24-5. Plaintiffs have produced no admissible evidence creating a genuine

dispute as to the fact that the notice required by § 14 was sent. Accordingly, and because

Count 1 is predicated exclusively on allegations of a violation of ch. 244, § 14, summary

judgment will be granted as to that count.

       B.      Mass. Gen. Laws ch. 244, §§ 35A Notice

       The second dispute concerns the notice required by Mass. Gen. Laws ch. 244, § 35A. As

a general matter, § 35A gives a residential mortgagor a 90-day right to cure a default. The

statute also contains a notice requirement that prohibits the enforcement of any mortgage

obligation because of a payment default “until at least 90 days after the date a written notice [of

the right to cure] is given by the mortgagee to the mortgagor.” Mass. Gen. Laws ch. 244, §

35A(b). Such notice “shall be deemed delivered . . . (i) when delivered by hand to the

mortgagor; or (ii) when sent by first class mail and certified mail or similar service by a private

carrier to the mortgagor at the mortgagor’s address last known to the mortgagee or anyone



                                                  6
          Case 1:19-cv-11484-FDS Document 47 Filed 03/13/20 Page 7 of 12



holding thereunder.” Id.

         BSI contends that it sent the right to cure notice required by § 35A. Melissa Cantu, an

assistant vice president at BSI, submitted an affidavit attesting that the company sent the notice

on or about April 27, 2017. (Cantu Aff. ¶ 8). A copy of that notice was included with her

affidavit. (Id. ¶ 8 & Ex. F). She attested that the mailing is evidenced by a “PS Form 3877”

maintained by Nationstar, which was attached to her affidavit. (Cantu Aff. ¶ 9 & Ex. G). That

document states that the § 35A notice was sent by certified mail with a specific USPS tracking

number. (Id.). She also attested that the § 35A notice was left with an individual at the property,

for which she provides the “Trackright Transaction Detail.” (Cantu Aff. ¶ 10 & Ex. H).

         In response, plaintiffs submitted an affidavit from Casey Allen, an employee of the U.S.

Postal Service. Allen attested that she conducted a search of the USPS record system for the

relevant tracking number. (Allen Aff. ¶¶ 2-3). She “found that there was no record of any

certified letter having ever been sent . . . to Zoe Greene or Kenneth Hawkes.” (Id. ¶ 4). A

screenshot, apparently of a similar search conducted on the USPS website and showing no search

results for the tracking number, was attached. (Sec. Amend. Compl. Ex. B).5

         BSI has responded to that evidence with a screenshot of its own. That screenshot

purports to show the certified mail tracking number record system of the USPS. (Mot. for Jud.

Not., Ex. A). The document indicates that the USPS retains certified mail tracking number

records for only two years. (Id.). BSI thus contends that the tracking number did not produce

any search results because the USPS does not keep records for the relevant period.6



        5
          As with plaintiffs’ earlier screenshot, the document was not accompanied by an authenticating affidavit.
However, as discussed below, the screenshot is admissible as a self-authenticating document under Fed. R. Evid.
902(5).
         6
           Allen’s affidavit is dated September 19, 2019, and the § 35A notice is dated April 27, 2017, an elapsed
period of more than two years.

                                                          7
          Case 1:19-cv-11484-FDS Document 47 Filed 03/13/20 Page 8 of 12



         BSI’s screenshot was submitted without an authenticating affidavit.7 However, the

screenshot is a self-authenticating document requiring no extrinsic evidence for authentication.

See Fed. R. Evid. 902. Rule 902(5) provides that official publications, which includes any

“book, pamphlet, or other publication purporting to be issued by a public authority,” are self-

authenticating. Fed. R. Evid. 902(5). To be admissible under that rule, a screenshot from the

USPS website would have to qualify as an “other publication” that was “issued by a public

authority.”

         The first issue is whether USPS is a “public authority” as that term is used in the rule. At

least one court has found the USPS to be an agency of the United States for purposes of Fed. R.

Evid. 902. See United States v. Moore, 555 F.2d 658, 661 (8th Cir. 1977) (citing 39 U.S.C. §

101); cf. Dolan v. U.S. Postal Service, 546 U.S. 481, 483-4 (2006) (“[T]he Postal Service is an

independent establishment of the executive branch of the Government of the United States

. . . [and] has significant governmental powers . . . .”) (internal citations and quotation omitted).

If there is any reason to believe otherwise, no evidence to that effect has been submitted to the

Court.

         The second issue is whether a screenshot is an “other publication” within the meaning of

the rule. In Williams v. Long, 585 F. Supp. 2d 679, 685-90 (D. Md. 2008), the court concluded

that the bulk of caselaw examining the question had found that screenshots and documents from

government websites, when the source was identifiable, constituted “other publications” within

the meaning of Rule 902(5). Id. Williams went on to hold that the proponent of a “printed

webpage[]” could prove that it was a”publication” within the meaning of Rule 902(5) in a




         7
           BSI moved to separately have the court take judicial notice of the screenshot. The court has separately
denied that motion on the ground that it was not a prior subject of judicial notice under Fed. R. Evid. 201.

                                                          8
           Case 1:19-cv-11484-FDS Document 47 Filed 03/13/20 Page 9 of 12



number of ways, such as including the “URL, date, and/or official title on a printed webpage to

show that the information was from a public authority’s website.” Id. at 689. See Stagikas v.

Saxon Mortg. Services, Inc., 2013 WL 10093484 (D. Mass. Sept. 24, 2013) (following same

approach); see also Qiu Yun Chen v. Holder, 715 F.3d 207, 212 (7th Cir. 2013) (“A document

posted on a government website is presumptively authentic if government sponsorship can be

verified by visiting the website itself.”). Here, the screenshot submitted by BSI lists both the

URL and the date it was accessed. (Mot. for Jud. Not., Ex. A). Again, in the absence of any

evidence to the contrary, it is undisputed that the document is a screenshot from the USPS

website and therefore a self-authenticating “official publication” within the meaning of Rule

902(5).

          Based on that evidence, summary judgment is appropriate on the issue of § 35A notice.

BSI presented evidence that the letter was sent. Plaintiffs, in turn, proffered evidence only that

there was no record of the tracking number, attempting to suggest that it was not sent. But the

impact of that evidence was countered by BSI’s showing, with uncontroverted evidence, that

plaintiffs’ failure to locate the tracking number was due to USPS record-retention policies.

Under the circumstances, the Court concludes that the undisputed material evidence shows that

the notice letter was sent.

          Accordingly, because BSI sent the notice required by Mass. Gen. Laws ch. 244, §35A,

summary judgment will be granted on Count 2.

          C.     Mass. Gen. Laws ch. 244, § 35B Notice

          The final factual dispute concerns the “right to modify” notice required by Mass. Gen.

Laws ch. 244, § 35B. That statute creates a duty for mortgagees to make efforts to avoid

foreclosure, including requiring the acceptance of reasonable mortgage loan modifications as to



                                                 9
        Case 1:19-cv-11484-FDS Document 47 Filed 03/13/20 Page 10 of 12



“certain mortgage loans.” See Mass. Gen. Laws ch. 244, § 35B(a-b). The parties appear to agree

that the loan here qualifies as a “certain mortgage loan.” Cf. § 35B(c) (requiring notice only for

“certain mortgage loans”); (Mot. Sum. J., ECF 21) (disputing only whether § 35B notice was

sent, not whether it was required).

       The statute requires that creditors “shall send notice, concurrently with the notice

required by . . . section 35A, of the borrower’s rights to pursue a modified mortgage loan” before

foreclosure of such a loan. Mass. Gen. Laws ch. 244, § 35B(c). It further provides: “Said notice

shall be considered delivered to the borrower when sent by first class mail and certified mail or

similar service by a private carrier to the borrower at the borrower's address last known to the

mortgagee or anyone holding thereunder. A copy of said notice shall be filed with the attorney

general.” Id.

       BSI contends that it sent the notice required by § 35B. As evidence, it again relies on the

affidavit of Melissa Cantu, who attested that Nationstar “mailed” the required notice to the

plaintiffs on April 27, 2017, the same day that it mailed the § 35A notice. (Cantu Aff. ¶ 11). A

copy of the notice, authenticated by Cantu’s affidavit, is attached. (Cantu Aff. Ex. I). Plaintiffs

have not submitted affidavits stating that they never received the notice. Nonetheless, they

contend that the notice did not comply with the statutory requirements.

       The first issue arises from the requirement that the notices under § 35A and § 35B be sent

“concurrently.” Plaintiffs appear to assume that Massachusetts law requires that both notices be

included in the same mailing. They therefore contend that the issue concerning the tracking

number from the § 35A notice also applies to the § 35B notice. (See Pl. Opp., 6). That

argument, which is made without citation to authority, reads too much into the word

“concurrently.” The term “concurrent,” in normal usage, means “at the same time.” The statute



                                                 10
           Case 1:19-cv-11484-FDS Document 47 Filed 03/13/20 Page 11 of 12



does not require that the two notices be mailed in the same envelope. Cantu’s affidavit

establishes that the notices were mailed on the same day, and thus they were sufficiently

“concurrent” to satisfy the requirements of § 35B, even if they were not physically in the same

envelope. (Compare Cantu Aff. Ex. F with Cantu Aff. Ex. I).

       A further issue concerns the manner in which the notice was sent. Cantu’s affidavit

simply indicates that Nationstar “mailed” the § 35B notice. (See Cantu Aff. ¶ 11 & Ex. I).

Again, the statute provides that the creditor must “send the notice,” and that it “shall be

considered delivered” when sent by “first class mail and certified mail” or by private carrier.

Mass. Gen. Laws ch. 244, § 35B(c).

       Here, the only evidence in the record is Cantu’s statement that the notice was “mailed.”8

Standing alone, that is evidence sufficient to prove that the notice was “sent.” If plaintiffs had

submitted an affidavit that they never received the notice, or otherwise disputed delivery,

perhaps the statutory language concerning when the notice “shall be considered delivered” might

have been implicated. But if the evidence is not disputed, evidence that the notice was “mailed”

is sufficient proof that the notice was “sent” as required by the statute. See Wells Fargo Bank,

N.A. v. Coffin, 2018 WL 5532497, *10 (Mass. Land Ct. Oct. 29, 2018) (noting that an affidavit

stating that the § 35B notice was mailed would suffice for the foreclosing party to prevail).

       In sum, the undisputed evidence indicates that defendant complied with Mass. Gen. Laws

ch. 244, § 35B. Accordingly, summary judgment will be granted on Counts 3, 4, and 5, all of

which rely in whole or part on the alleged inadequacy of the notice under ch. 244, § 35B.

IV.    Conclusion

       For the foregoing reasons, the motion for summary judgment by defendant is


       8
           A copy of the notice that was “mailed” is also part of the record. (Cantu Aff. Ex. I).

                                                          11
       Case 1:19-cv-11484-FDS Document 47 Filed 03/13/20 Page 12 of 12



GRANTED.

So Ordered.


                                          /s/ F. Dennis Saylor IV
                                          F. Dennis Saylor IV
Dated: March 13, 2020                     Chief Judge, United States District Court




                                     12
